Order entered August 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01006-CV
                                     No. 05-14-01007-CV
                                     No. 05-14-01008-CV

                       IN RE EMANUAL DELEON FIELDS, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause No. F01-54898-N; F01-54899-N; F01-54900-N

                                           ORDER
       Based on the Court’s opinion of this date, we DISMISS            the petition for writ of

mandamus. We DENY as moot relator’s request to file an original copy only of the application

for writ of mandamus, although we have considered the petition without the filing of the required

number of copies. We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   DAVID EVANS
                                                           JUSTICE